
	

114 HRES 160 IH: Welcoming the Seventh Summit of the Americas, to be held in Panama City, Panama, April 10, 2015, and April 11, 2015.
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 160
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Castro of Texas (for himself and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Welcoming the Seventh Summit of the Americas, to be held in Panama City, Panama, April 10, 2015,
			 and April 11, 2015.
	
	
 Whereas the United States is inexorably linked with the people and countries in the Western Hemisphere by geography, culture, and economic interdependency;
 Whereas it is in the interest of the United States to support economic growth, prosperity, stability, security, and democratic governance throughout the Western Hemisphere;
 Whereas the countries in the region are important trading partners for the United States, and United States foreign direct investment in the Americas continues to grow;
 Whereas trade between the United States and the Western Hemisphere totaled $1.8 trillion in 2013, and resulted in a goods and services trade surplus of $12 billion;
 Whereas United States foreign direct investment in the hemisphere totaled $1.3 trillion in 2013, which was 12 percent higher than 2012;
 Whereas since 1998, trade between the United States and the Latin America and Caribbean region has grown at a faster rate than United States trade with Asia and the European Union;
 Whereas beginning with the First Summit of the Americas, held in Miami, Florida, in 1994, the Summits have served as important fora for heads of states in the Americas to discuss common policy issues, affirm shared values, and commit to work collaboratively to address enduring and new challenges in the hemisphere;
 Whereas the Seventh Summit of the Americas will be held in Panama City, Panama, April 10, 2015, and April 11, 2015, with a theme of “Prosperity with Equity: The Challenge of Cooperation in the Americas”, and heads of states have committed to take action in the areas of education, health, energy, environment, migration, security, citizen participation, and democratic governance at the Summit; and
 Whereas the Seventh Summit of the Americas will provide an open forum specifically for civil society representatives, and the United States has advocated for expanded opportunities for civil society groups to participate throughout the Summit process: Now, therefore, be it
	
 That the House of Representatives— (1)welcomes the Seventh Summit of the Americas to be held in Panama City, Panama, April 10, 2015, and April 11, 2015;
 (2)believes the Seventh Summit of the Americas will be an important multilateral forum for heads of state in the Western Hemisphere to discuss common policy issues, work collaboratively, and set achievable and measurable policy goals;
 (3)encourages all countries in the Western Hemisphere to commit to transparent democratic governance, free and open markets, and basic human rights and to uphold the principles enshrined in the Inter-American Democratic Charter;
 (4)believes the Seventh Summit of the Americas provides a forum for the United States to advance its interests in the region, including—
 (A)economic growth and opportunity; (B)energy security, reliability and diversification;
 (C)strengthening effective institutions of democratic governance; (D)citizen security and social inclusion of underserved populations, including indigenous and Afro-descendent populations; and
 (E)combating threats from transnational criminal organizations, terrorist organizations and other organized criminal groups; and
 (5)urges heads of state to provide opportunities for all civil society organizations to meaningfully engage and provide input during events surrounding the Summit.
			
